Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered.
Applicant’s amendment of claim 22 overcome the prior art of record. 
Allowable Subject Matter
Claim(s) 1-16, 19-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Kawasaki and Koshimizu, alone or in combination, do not disclose the following claim limitations:
“generating a harmonic control signal including harmonic control pulses based on timings of the first RF pulses and the second RF pulses; and reducing a harmonic component of the first RF driving pulse signal and the second RF driving pulse signal via intermittent activation and deactivation of a harmonic control circuit as controlled by the harmonic control signal”, in combination with remaining limitations of claim 1; (claim(s) 2-14 is/are allowed as depending therefrom).
“a harmonic control circuit connected between at least one of the first RF power supplier and the second RF power supplier and at least one of the top electrode and the bottom electrode, the harmonic control circuit configured to be driven at time intervals based on the harmonic control signal to reduce a harmonic component of the first RF driving pulse signal and the second RF driving pulse signal”, in combination with remaining limitations of claim 15; (claim(s) 16, 19-21 is/are allowed as depending therefrom).
“generating a harmonic control signal including harmonic control pulses based on timings of the first RF pulses, the second RF pulses and the third RF pulses; and reducing a harmonic component of the first RF driving pulse signal, the second RF driving pulse signal and the third RF driving pulse signal via intermittent activation and deactivation of a harmonic control circuit as controlled by the harmonic control signal”, in combination with remaining limitations of claim 23.

Pertinent Art:
Friedrichs et al. (US 10869712 B2) discloses a plasma generating device where a controller uses switching pulses to control RF waves.
Funk et al. (US 11094507 B2) discloses a plasma generating controller that is used for stability and control. Funk discloses using quadrature splitters and combiners in an attempt to reduce reduce or eliminate harmonics.
Marakhtanov et al. (20190385822) discloses an RF matching system that controls the RF signal provided to the plasma chamber to reduce the harmonics; however, Marakhtanov does not disclose RF pulses and intermittently controlling the pulses to reduce the harmonic component of the RF pulses.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844